Honorable B. C. Hooser
County Attorney
Howard o.ounty
Big Spring,..Texae-
Dear Slrz                          Oplnlon RO..O-7101
                                  Re+:iAlie'busseswhich are
                                       owned and used strictly
                                       ,by.ahur&es as non-profit
                                       vehiales eubjeat to the
                                       one pbr.oent motor ve-
                                      'hioli$+etallsales tax
                                       levied by Article 7047k,
                                       V.A.C.S.?
         Your reqrieetfor an opinion, re0eive.dIn this offloe
on February 14, .1.946, reads as followat
          *We question is will the churoh have to pay the
     one per cent motor vehicle retail sales tax. The bus
     is to be used strictly as a non-profit vehicle and to
     oarry people to church and Sunday Suhool."
          You eualosed a letter to a cltlcen of Big Spring from
Hon. Qeorge II.Sheppard, State Comptroller of Pu@llc &counts,
Milch letter states thata
          a    . . It Is our view that tie church will have
     to pay'tie one per uent motor vehlole retail sales tax
     on the thirty-two passenger bua that you purebased from
     the Davis Auto Company of tilldress, Texas, as ue do
     not find anything lu Article 7047k exempting churohes
     rrom paying the tax.'
           We agree with the Interpretationplaced on said stat-
ute by the State Comptroller. We rind uo authority, statutory
or otherwloe,  authorl5lug the exeqptlon of churches or other
Bonorible Ii.C. Hooser, page 2 (o-7101)


rellglous organltatlonsrrom payment of the sales tax In ques-
tion. We therefore ansver ~yourqwetlon In the afYlrmatlve.
                                          Yours very truly
                                    ATTORREY ORNJSRALOF TEXAS


                                    E+y /a/ J. Arthur Sandlln
                                            J. Arthur Sandlln
                                            Assistant
JAS:ms:lm
               APPROV&D MAR 12, 1946
               /s/‘Carloa Ashley
               FlRST AiSISTANT
               A'l!TORRRY
                        GRRRRAL

                                          APPROVED
                                       ' OPIlKOll
                                        COHRITTRR